ORDER
CARMINE DE SANTIS of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1988, having pleaded guilty to a charge of obstruction of justice, in violation of 18 U.S.C.A. § 1505, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), CARMINE DE SANTIS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CARMINE DE SANTIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CARMINE DE SANTIS comply with Rule 1:20-20 dealing with suspended attorneys.